Name: Commission Regulation (EEC) No 298/93 of 10 February 1993 concerning the release of securities lodged in respect of applications for private storage aid and concerning the granting of such aid pursuant to Regulation (EEC) No 3062/92
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  animal product;  distributive trades
 Date Published: nan

 11 . 2. 93 Official Journal of the European Communities No L 35/11 COMMISSION REGULATION (EEC) No 298/93 of 10 February 1993 concerning the release of securities lodged in respect of applications for private storage aid and concerning the granting of such aid pursuant to Regulation (EEC) No 3062/92 granting private storage aid for pigmeat Q, should not ber applied in order to avoid a disproportionate penalization of operators in the light of the very exceptional circum ­ stances referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, on account of an outbreak of swine vesicular disease in a production region in the Netherlands, excep ­ tional measures to support the market in pigmeat were adopted for that Member State by Commission Regula ­ tion (EEC) No 3062/92 (3), as last amended by Regulation (EEC) No 3460/92 (&lt;); Whereas it proved necessary to increase the amounts of aid introduced by Regulation (EEC) No 3062/92 to ensure the effectiveness of the measure through a large participa ­ tion on the part of producers and operators by adopting Commission Regulation (EEC) No 3252/920 ; Whereas a very small number of operators found them ­ selves unable to fulfil their contractual obligations in view of the unwillingness of producers to sell pigs coming from the area directly affected, during the period concerned, given the possibility of a lifting of the restric ­ tive measures introduced by Commission Decision 92/478/EEC 0 ; Whereas the rules normally applicable in this situation, as laid down by Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for HAS ADOPTED THIS REGULATION : Article 1 Securities lodged in respect of applications for private storage aid pursuant to Regulation (EEC) No 3062/92 with a view to the conclusion of private storage contracts for which the primary requirements under the terms of Article 5 of Regulation (EEC) No 3444/90 have not been met, shall be released for quantities not actually stored. Article 2 Notwithstanding Article 6 of Regulation (EEC) No 3444/90, if the quantity actually stored during the contractual storage period is less than the contractual quantity, the aid shall be paid in respect of the quantity actually stored. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 308, 24. 10. 1992, p. 13 . (4) OJ No L 350, 1 . 12. 1992, p. 61 . 0 OJ No L 324, 10. 11 . 1992, p. 20. (0 OJ No L 282, 26. 9 . 1992, p. 52. 0 OJ No L 333, 30. 11 . 1990, p. 22.